Citation Nr: 0312268
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 01-04 459A              DATE JUN 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUE

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for colon cancer, to include as
secondary to exposure to Agent Orange.

2. Entitlement to service connection for a neck condition, to
include as secondary to exposure to Agent Orange.

3. Entitlement to service connection for hypertension, to include
as secondary to exposure to Agent Orange.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to March 1972.

This case is before the Board of Veterans' Appeals (BVA or Board)
on appeal from an April 2001 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City Utah,
which denied the veteran's claims for service connection for
hypertension and a neck disability, to include as due to exposure
to Agent Orange, and his application to reopen claims for service
connection for colon cancer, to include as due to exposure to Agent
Orange, and a right knee disability. In a decision in November
2001, the Board reopened the claim for service connection for a
right knee disability and remanded that and the remaining claims in
appellate status for additional development. The RO subsequently
granted service connection and a 10 percent rating for a right knee
disability.

The veteran's claims file was transferred to the VA RO in San
Diego, California during this appeal due to a change of address.
That RO certified the appeal to the Board.

The Board notes that in an RO Informal Conference Report (ICR)
dated in November 2002, a Decision Review Officer (DRO) indicated
that the veteran was informed that the DRO was granting service
connection and a 10 percent rating for his right knee disability,
and that the veteran disagreed with the 10 percent rating and the
effective date assigned in January 2001. The DRO indicated that the
veteran would have to submit his notice of disagreement in writing
after he received notice of this decision. In a subsequent ICR
dated in December 2002, the DRO again noted the veteran's
disagreement with the initial 10 percent rating and the effective
date assigned for his service-connected right knee disability and
the veteran was again advised he must submit his disagreement in
writing. The Board

- 2 -

finds that, as the veteran's statements at the informal conference
with the DRO were later reduced to writing, such is a valid notice
of disagreement. See Tomlin v. Brown, 5 Vet. App. 355 (1993). The
veteran's notice of disagreement was also timely. 38 C.F.R.
20.302(a) (2002).

The RO has not yet issued a statement of the case (SOC) on the
issues of entitlement to the initial assignment of a rating higher
that 10 percent and an earlier effective date for the veteran's
service-connected right knee disability. As an SOC has not yet been
issued, the claim is addressed in the remand appended to this
decision. See Manlincon v. West, 12 Vet. App. 238 (1999).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. An April 1994 rating decision denied service connection for
colon cancer, to include as secondary to exposure to Agent Orange.

3. Evidence added to the record since the April 1994 rating
decision denying service connection for colon cancer, to include as
secondary to exposure to Agent Orange, is relevant and, when viewed
in conjunction with the evidence previously of record, is
significant enough that it must be considered in order to fairly
decide the merits of the claim.

4. The veteran's neck disability, to include degenerative changes
or arthritis of the cervical spine, was first shown years after
service and the competent medical evidence fails to show that it is
causally linked to any incident of active duty, to include exposure
to Agent Orange.

3 -

5. The veteran's hypertension was first shown many years after
service and the competent medical evidence fails to show that it is
causally linked to any incident of active duty, to include exposure
to Agent Orange.

CONCLUSIONS OF LAW

1. Evidence received since the April 1994 rating decision denying
service connection for colon cancer, to include as secondary to
exposure to Agent Orange, is new and material, and the claim is
reopened. 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2002).

2. Service connection for a neck condition, to include as secondary
to exposure to Agent Orange, is not warranted. 38 U.S.C.A. 1101,
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38
C.F.R. 3.303, 3.304, 3.307, 3.309 (2002).

3. Service connection for hypertension, to include as secondary to
exposure to Agent Orange, is not warranted. 38 U.S.C.A. 1101, 1110,
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
3.303, 3.304, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a significant
change in the law during the pendency of this appeal. On November
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38
U.S.C.A. 5100 et seq. (West Supp. 2002)) became law. VA has also
revised the provisions of 38 C.F.R. 3.159 effective November 9,
2000, in view of the new statutory changes. See 66 Fed. Reg.
45,620-45,632 (August 29, 2001). This law redefined the obligations
of VA with respect to the duty to assist and included an enhanced
duty to notify a claimant as to the

- 4 -

information and evidence necessary to substantiate a claim for VA
benefits. This law also eliminated the concept of a well-grounded
claim and superseded the decision of the United States Court of
Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. App.
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174
(2000) (per curiam order), which had held that VA could not assist
in the development of a claim that was not well-grounded. This
change in the law is applicable to all claims filed on or after the
date of enactment of the VCAA, or filed before the date of
enactment and not yet final as of that date. VCAA, 7(a), 114 Stat.
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As the veteran's claim for service connection for colon cancer, to
include as secondary to exposure to Agent Orange, is reopened by
this decision, the enhanced duty to notify and assist provisions of
VCAA and its implementing law and regulation are applicable to it.
As noted in the introduction to this decision, the Board is
undertaking additional development under the VCAA to assist the
veteran with his claim.

The Board finds that VA's duties have been fulfilled in the instant
case regarding the veteran's claims for service connection for a
neck condition and hypertension, to include as secondary to
exposure to Agent Orange. Here, the RO has obtained the veteran's
service medical records and all available VA and private post-
service medical reports. The RO advised the claimant of the
evidence necessary to substantiate his claims by a May 2001
Statement of the Case (SOC) and various Supplemental Statements of
the Case (SSOCs), including one dated in November 2002, after the
Board's remand. In January 2001 correspondence, the RO informed the
veteran of the evidence needed for direct and presumptive service
connection for the claimed conditions. In the November 2001
decision and remand, the Board informed the veteran of the revised
duty to assist and enhanced duty to notify provisions of VCAA. In
February 2002, pursuant to the November 2001 remand, the RO asked
the veteran to provide the names, addresses and dates of treatment
for all VA and private health care providers who had treated him
for a neck condition and hypertension. This correspondence also
informed the veteran of the revised duty to assist and enhanced
duty to notify provisions of VCAA, advised him of the

- 5 -

evidence necessary to substantiate his claim, and requested that he
submit information and release forms so that VA could obtain
outstanding evidence.

While the explicit provisions of the new law and new regulations
implementing VCAA were not before the RO when it adjudicated the
veteran's claim, since he has already been informed of the evidence
needed to substantiate his claims and of the notification
requirements, there is no further action which need be undertaken
to comply with the provisions of the VCAA, and the veteran has
pointed to no actions he believes need be taken. Therefore, there
is no prejudice to the veteran in the Board proceeding to
adjudicate the merits of the claim. Bernard v. Brown, 4 Vet. App.
384, 394 (1993).

In light of the foregoing, the Board finds that the claimant was
kept apprised of what he must show to prevail in his claims, and he
was generally informed as to what information and evidence he is
responsible for, and what evidence VA must secure. Therefore, there
is no further duty to notify. See Quartuccio v. Principi, 16 Vet.
App. 183 (2002).

The Board also finds that the VCAA does not require additional
medical development in this case because the record currently
before it contains sufficient medical evidence to-make a decision.
38 U.S.C. 5103A; Charles v. Principi, 16 Vet. App. 370 (2002). In
this regard, the Board notes that neck conditions and hypertension
are not identified in the report Veterans and Agent Orange: Health
Effects of Herbicides Used in Vietnam, on July 27, 1993, which
found that a relationship existed between exposure to herbicidal
agents and the development of only certain diseases. See 59 Fed.
Reg. at 342 (1994). This report was mandated by The Agent Orange
Act of 1991, which requested that the National Academy of Sciences
(NAS) "review and evaluate the available scientific evidence
regarding associations between diseases and exposure to dioxin and
other chemical compounds in herbicides." In pertinent part,
"[a]fter reviewing 6,420 scientific or medical articles, and
selecting approximately 230 epidemiologic studies for detailed
analysis, consulting with outside experts, and conducting public
hearings." The NAS review was relied upon in the determination, by
the Secretary of Veterans

- 6 -

Affairs, that there is no positive association between exposure to
herbicides and any disorder not listed in the governing
regulations. Id.

In addition, the fact that the veteran's service medical records
and many years' of post-service medical records are negative for
the claimed conditions indicates that additional medical
development is not required. Similarly, the entire record is
negative for any suggestion that the veteran's current neck
condition and hypertension are related to his service, or to
exposure to Agent Orange therein.

In light of the foregoing, the Board finds that, in the
circumstances of this case, any additional development or
notification would serve no useful purpose. See Soyini v.
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to
requirements in the law does not dictate an unquestioning, blind
adherence in the face of overwhelming evidence in support of the
result in a particular case; such adherence would result in
unnecessarily imposing additional burdens on VA with no benefit
flowing to the claimant; Sabonis v. Brown, 6 Vet. App. 426, 430
(1994) (remands which would only result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the claimant
are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368
(2001) (when there is extensive factual development in a case,
reflected both in the record on appeal and the Board's decision,
which indicates no reasonable possibility that any further
assistance would aid the appellant in substantiating his claim,
this Court has concluded that the VCAA does not apply). Thus,
regarding the claimant's current claim, the Board finds that the
duty to assist and duty to notify provisions of the VCAA have been
fulfilled, to include the revised regulatory provisions of 38
C.F.R. 3.159. No additional assistance or notification to the
claimant regarding this issue is required based on the facts of the
instant case.

Factual Background

In various pieces of correspondence, and during an informal
conference, the veteran has maintained that his current neck
condition and hypertension are due to exposure to Agent Orange
while in Vietnam. He also continues to maintain that his colon
cancer is due to exposure to Agent Orange.

- 7 -

The record before the Board contains post-service VA and private
outpatient records, which will be addressed as pertinent. Dela Cruz
v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all
evidence by the Board is not required when the Board. has supported
its decision with thorough reasons and bases regarding the relevant
evidence).

The veteran's service medical records are negative for complaints,
symptoms, findings or diagnoses pertaining to a neck condition or
hypertension. His November 1972 separation report of medical
examination is negative for any pertinent abnormal findings or
diagnoses.

Various VA treatment records, as well as a VA examination report,
dated during the 1980's are negative for any pertinent abnormal
findings relating to a neck condition or hypertension.

An April 1994 rating decision denied service connection for colon
cancer, due to exposure to Agent Orange. It was not appealed and
became final.

A March 2000 statement from a private medical doctor provides that
the veteran was 12 years post right hemicolectomy for
adenocarcinoma of the colon and had a history of exposure to Agent
Orange. It was observed that several tumors are associated with
exposure to Agent Orange, and it was opined that it was possible
that the veteran may have had an increased propensity to malignancy
due to the exposure to Agent Orange.

VA outpatient treatment records, dated from January 2000 to January
2002, indicate current treatment for a variety of conditions, to
include degenerative changes of the cervical spine and a history of
cervical surgery in 1991, and treatment for hypertension.

8 -

Legal Analysis

Entitlement to Service Connection for a Neck Condition and
Hypertension, Secondary to Exposure to Agent Orange.

A claimant with active service may be granted service connection
for disease or disability either incurred in or aggravated by
active military service. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303,
3.304.

Service connection will be rebuttably presumed for certain chronic
diseases, including a malignant tumor, hypertension and arthritis,
if such are manifest to a compensable degree within the year after
service. 38 U.S.C.A. 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309.

The disease entity for which service connection is sought must be
"chronic" as opposed to merely "acute and transitory" in nature.
For the showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity and sufficient observation to establish chronicity at the
time as distinguished from merely isolated findings or a diagnosis
including the word "chronic." Continuity of symptomatology is
required where the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. Where the fact of chronicity in service is
not adequately supported then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

If a veteran was exposed to a herbicide agent during active
military, naval, or air service, the following diseases shall be
service-connected if the requirements of 38 C.F.R. 3.307(a)(6) are
met, even though there is no record of such disease during

- 9 -

service,, provided further that the rebuttable presumption
provisions of 38 C.F.R. 3.307(d) are also satisfied: chloracne or
other acneform diseases consistent with chloracne, Type 2 diabetes
(also known as Type II diabetes mellitus or adult-onset diabetes),
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute
and subacute peripheral neuropathy, porphyria cutanea tarda,
prostate cancer, respiratory cancers (cancer of the lung, bronchus,
larynx, or trachea) and soft-tissue sarcomas (other than
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).
38 C.F.R. 3.309(e). For purposes of this section, the term "acute
and subacute peripheral neuropathy" means transient peripheral
neuropathy that appears within weeks or months of exposure to a
herbicide agent and resolves within two years of the date of onset.
38 C.F.R. 3.309(e), Note 2.

For the purposes of 3.307, the term herbicide agent means a
chemical in a herbicide used in support of the United States and
allied military operations in the Republic of Vietnam during the
Vietnam era. 38 C.F.R. 3.307(a)(6)(i). Agent Orange is generally
considered a herbicide agent and will be so considered in this
decision.

The diseases listed at 38 C.F.R. 3.309(e) shall have become
manifest to a degree of 10 percent or more at any time after
service, except that chloracne or other acneform disease consistent
with chloracne and porphyria cutanea tarda shall have become
manifest to a degree of 10 percent or more within a year after the
last date on which the veteran was exposed to an herbicide agent
during active military, naval, or air service. 38 C.F.R.
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined
that there is no positive association between exposure to
herbicides and any other condition for which the Secretary has not
specifically determined that a presumption of service connection is
warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 61
Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing, regulations also provide that
service connection may be granted for any disease diagnosed after
discharge, when all the evidence,

- 10-

including that pertinent to service, establishes that the
disability was incurred in service. 38 C.F.R. 3.303(d); see also
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, the
Veterans Education and Benefits Expansion Act of 2001, Pub. L. No.
107-103, 115 Stat. 976 (2001). Among other things, this law removed
the 30-year limitation on presumptive service connection for
respiratory cancers due to herbicides exposure; added diabetes
mellitus Type 2 to the list of presumptive diseases as due to
herbicides exposure (codifying regulation which had been in effect
since July 2001); and provided a presumption of exposure to
herbicides for all veterans who served in Vietnam during the
Vietnam Era (which reversed the Court's holding in McCartt v. West,
12 Vet. App. 164 (1999) which required that the veteran have a
presumptive disease before exposure was presumed.).

Based on a thorough review of the record, the Board finds that the
preponderance of the evidence is against the veteran's claims for
service connection for hypertension and a neck disability, to
include as due to exposure to agent Orange, on a direct or
presumptive basis. The service medical records do not show a neck
condition or hypertension, and the first post-service evidence of
such conditions, to include arthritis of the cervical spine, is
dated decades after service. Since the veteran served in Vietnam,
exposure to herbicides is presumed. However, a neck or cervical
spine disability and hypertension are not identified as presumptive
diseases in 38 C.F.R. 3.309(e).

The record is also negative for any competent evidence suggesting
a nexus or link between the veteran's neck condition and
hypertension and service, to include Agent Orange exposure. The
veteran is not competent to provide an opinion requiring medical
knowledge, such as a question of medical causation, or relate such
an opinion reportedly made by a medical professional. Espiritu v.
Derwinski, 2 Vet. App. 492 (1992). Thus, his own assertions are not
probative evidence that his claimed conditions are a result of his
military service, or of exposure to Agent Orange therein.

As to the question of whether an additional examination or medical
opinion is warranted, such development is not warranted. The
veteran's separation examination was normal and the record is
negative for any objective evidence of the claimed conditions until
many years post-service. In the absence of any abnormal findings
during or more proximate to service, any opinion addressing the
contended causal relationships at this late date would be
speculative at best. The Board finds that there is sufficient
medical evidence to adjudicate the claims for service connection.
38 U.S.C. 5103A.

As the preponderance of the evidence is against the veteran's
claims, the benefit of the doubt doctrine is not for application in
the instant case. See generally Gilbert v. Derwinski, 1 Vet. App.
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence to Reopen the Claim for Service
Connection for Colon Cancer, Secondary to Exposure to Agent Orange.

Despite the finality of a prior decision, a claim will be reopened
and the former disposition reviewed if new and material evidence is
presented or secured with respect to the claim which has been
disallowed. See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a). The Court has
held that when "new and material evidence" is presented or secured
with respect to a previously and finally disallowed claim, VA must
reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. 3.156(a), provide that "new and
material evidence" is evidence not previously submitted which bears
directly and substantially upon the specific matter under
consideration, is not cumulative or redundant, and which by itself
or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. Furthermore, the Court of Appeals for the
Federal Circuit has indicated that evidence may be considered new
and material if it contributes "to a more complete picture of the
circumstances surrounding the origin of a veteran's injury or
disability, even where

- 12 -

it will not eventually convince the Board to alter its ratings
decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Court has held that in order to reopen a previously and finally
disallowed claim there must be new and material evidence presented
since the time that the claim was finally disallowed on any basis,
not only since the time that the claim was last disallowed on the
merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on
other grounds).

The March 2000 private medical report is new in a broad sense, as
it was not of record at the time of the final 1994 rating decision.
It is also new in a legal sense. The evidence considered by the
1994 final decision did not include a medical opinion:suggesting a
link between the veteran's colon cancer and his exposure to Agent
Orange. While the private physician merely noted in March 2000 that
such a causal relationship was "possible", which is obviously
speculative in nature, the medical report also included the
notation that several tumors have been associated with Agent
Orange. While nonspecific, the Board notes that material evidence
need not be determinative in nature; rather, it is material if it
contributes to a more complete picture of the veteran's disability.
The Board finds that the March 2000 medical statement is
significant enough that it must be considered in order to fairly
decide the merits of this claim. Therefore, it is new and material
evidence within the meaning of 38 C.F.R. 3.156(a). Accordingly, the
Board is required to reopen the previously denied claim of service
connection for colon cancer, to include as due to exposure to Agent
Orange.

13 -

ORDER

Service connection for a neck disability, to include as secondary
to exposure to Agent Orange, is denied.

Service connection for hypertension, to include as secondary to
exposure to Agent Orange, is denied.

New and material evidence having been submitted, the veteran's
claim for service connection for colon cancer, to include as
secondary to exposure to Agent Orange, is reopened. To this extent
only, the appeal is granted.

REMAND

Having determined that the veteran's claim of entitlement to
service connection for colon cancer has been reopened, the claim
must be considered de novo. The Board notes that proper
adjudication of this claim requires additional evidentiary
development, as provided below.

In addition, as noted in the introduction to the above decision,
the Board finds that the veteran's statements at the November 2002
informal conference with the DRO constitute a valid and timely NOD
of the DRO's November 2002 decision granting service connection and
a 10 percent rating for right knee disability. See Gallegos v.
Gober, 14 Vet. App. 50 (2000). An SOC has not been issued with
regard to the issues of the propriety of the initial rating of the
right knee disability and entitlement to an earlier effective date.
Where an SOC has not been provided Following the timely filing of
a notice of disagreement, a remand, not a referral to the RO is
required by the Board. Manlincon, supra.

Accordingly, the issues of service connection for colon cancer, to
include as secondary to exposure to Agent Orange; entitlement to
the initial assignment of a rating in excess of 10 percent for a
right knee disability; and entitlement to an

- 14 -

effective date for the grant of service connection for a right knee
disability, prior to January 8, 2001, are REMANDED for the
following development:

1. Ask the appellant to identify all VA and non-VA health care
providers that have treated him for colon cancer during the period
of 1988 to the present. After obtaining any necessary
authorization, the RO should take appropriate action to obtain
records from each health care provider the appellant identifies. In
doing so, the RO should make arrangements to obtain records of
treatment by H. Ahmed, M.D., Imperial Valley Cancer Center, 1410 S.
La Brucherie, El Centro CA 92243, from 1988 to the present. The RO
should also ask Dr. Ahmed to provide any additional statements in
support of the veteran's claim.

2. After associating the above records with the claims file, the RO
should readjudicate the claim for service connection for colon
cancer, to include as secondary to exposure to Agent Orange. If the
claim remains denied, the veteran and his representative should be
furnished an appropriate Supplemental Statement of the Case (SSOC)
and given the opportunity to respond.

3. The RO should also furnish the veteran an SOC for the issues of
the propriety of the initial rating for a right knee disability and
entitlement to an effective date for the grant of service
connection for a right knee disability, prior to January 8, 2001.
The SOC must contain notice of all relevant actions taken on the
claim for benefits, to include a summary of the evidence and
applicable law and regulations considered pertinent to these
additional issues. The RO should afford the

- 15 -

veteran the appropriate amount of time in which to submit a
substantive appeal. If the veteran perfects his appeal of either or
both additional Manlincon issues, they should be returned to the
Board, if otherwise in order.

4. The RO should ensure that the requested SOC and SSOC ensure
compliance with all notice and assistance requirements set forth in
the VCAA, Pub. L. No. 106- 475, 114 Stat. 2096 (2000). See 38
U.S.C.A. 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 3.102,
3.159, 3.326(a) (2002). The notice requirements must include
advising the veteran of the evidence necessary to substantiate his
claims, as well as what evidence he is to provide and what evidence
VA will attempt to obtain. See Quartuccio v. Principi, 16 Vet. App.
183 (2002).

R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed

- 16 -

on or after November 18, 1988" is no longer required to appeal to
the Court. (2) You are no longer required to file a copy of your
Notice of Appeal with VA's General Counsel. In the section entitled
"Representation before VA," filing a "Notice of Disagreement with
respect to the claim on or after November 18, 1988" is no longer a
condition for an attorney-at-law or a VA accredited agent to charge
you a fee for representing you.

17 -



